108 F.3d 328
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Marie EVANS, Petitioner,v.BATH IRON WORKS CORPORATION, Respondent.
No. 96-2178.
United States Court of Appeals, First Circuit.
Feb. 27, 1997.

James W. Case and McTeague, Higbee, MacAdam, Case, Watson & Cohen on brief for petitioner.
Michelle Jodoin LaFond and Norman, Hanson & DeTroy on brief for respondent.
Before SELYA, Circuit Judge, CYR, Senior Circuit Judge, and LYNCH, Circuit Judge.
PER CURIAM.


1
Upon careful review of the administrative record and the parties' briefs, we conclude that the Administrative Law Judge's findings should not be overturned.  Those findings, contrary to claimant's assertion of permanent work-related elbow and respiratory impairments, must be accepted because they are supported by substantial evidence in the record considered as a whole.  See Bath Iron Works Corp. v. White, 584 F.2d 569, 573 (1st Cir.1978).


2
Affirmed. See 1st Cir.  Loc. R. 27.1.